                    Case 1:20-cr-00425-GHW Document 10 Filed 10/06/20 Page 1 of 2

O'NEILL/ HASSEN                                                                                             Attorneys at Law

MEMORANDUM ENDORSED

                                                                                     October 6, 2020

              VIA ECF and Email                                                                  USDC SDNY
                                                                                                 DOCUMENT
              Honorable Gregory H. Woods
                                                                                                 ELECTRONICALLY FILED
              United States District Judge
                                                                                                 DOC #:
              United States Courthouse
                                                                                                 DATE FILED: 10/6/2020
              500 Pearl Street
              New York, NY 10007

                            RE: United States v. Lorry Gonzalez, 20 Cr. 425 (GHW)

              Dear Judge Woods:

                     I represent Lorry Gonzalez in the above-captioned matter. I am writing
              to request a modification to the conditions of Ms. Gonzalez's bail. The
              probation department has no objection to the modification, but prior judicial
              approval is needed.

                     Ms. Gonzalez resides with her two severely disabled sons in the Bronx,
              NY. As a condition of her bail, the government had not wanted her to return
              to her apartment, where the alleged crimes had occurred. As a special
              condition of her release, Ms. Gonzalez was required to live at her brother's
              house.

                     Ms. Gonzalez is the sole parent to two disabled children: her eighteen­
              year-old brother, of whom she has custody, and her adopted son. Both suffer
              from autism and require special schooling and services. Ms. Gonzalez's ex­
              husband has abused her for years and knows where she lives. Prior to her
              arrest in this case she had intended to move away from the Bronx to be free
              of him.

                     Ms. Gonzalez has found a townhouse in Cherry Hill, New Jersey that
              is appropriate for her and her family. She will live alone with her two
              children and will have enough room for her children to thrive and for her to
              have a fresh start.

                     I ask that the Court order that the bail be modified to: 1) extend the
              travel restriction to New Jersey, and 2) replace the condition that requires
              Ms. Gonzalez to live at her brother's residence with a condition to maintain
              her residence and not to relocate without prior approval of Pretrial Services.


1 / P (646) 808-0997        4 / www.oandh.net
2 / F (212) 203-1858        5 / 25 Eighth Ave, Suite C, Brooklyn, NY 11217
3   I   grainne@oandh.net   6/   9213 2C82 E6FO 93EA D673 EA30 C?EB 7E03 1818 82FA
      Case 1:20-cr-00425-GHW Document 10 Filed 10/06/20 Page 2 of 2




        I thank the Court for its attention to this matter.


                                                Kind regards,


                                                Isl

                                                Grainne E. O'Neill


        New apartment in Cherry Hill, NJ


Application granted. The terms of Ms. Gonzalez's release are modified
as follows: Ms. Gonzalez may travel to the District of New Jersey.
The condition requiring that she live with her brother is replaced with
a condition requiring that she maintain her residence and not relocate
without the prior approval of Pretrial Services. The remaining terms
of Ms. Gonzalez's pre-trial release remain in full force and effect.

SO ORDERED
October 6, 2020




                                                                          0/H
